 

Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

THIS STOCK PURCHASE AGREEMENT (this “Agreement”), is dated as of December 7,
2007, by and among CELSION CORPORATION, a Delaware corporation (the “Company”),
and BOSTON SCIENTIFIC CORPORATION, a Delaware Corporation (“Seller”).

 

WITNESSETH:

 

WHEREAS, subject to the terms and conditions set forth herein, the Company
desires to purchase 659,738 shares of the Company’s common stock (the “Shares”)
from Seller at a purchase price of $4.00 per share for an aggregate purchase
price of $2,638,592  (the “Purchase Price”); and

 

WHEREAS, subject to the terms and conditions set forth herein, Seller desires to
sell the Shares to the Company for the Purchase Price.

 

NOW, THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.                                      Recitals.

 

The foregoing recitals are hereby incorporated by reference and considered to be
a part of this Agreement.

 

2.                                      Purchase and Sale of Stock.

 

2.1                                 Transfer of Stock.  Seller hereby sells,
conveys, transfers, assigns and delivers to the Company, free and clear of all
Liens (as defined below) and Company hereby purchases from Seller, subject to
and upon the terms and conditions contained herein, the Shares.

 

2.2                                 Purchase Price; Payment of Purchase Price.
Contemporaneously with the execution of this Agreement, the Company is
delivering to  Seller the Purchase Price to acquire the Shares by wire transfer
of immediately available funds.

 

2.3                                 Deliveries.  Contemporaneously with the
execution of this Agreement, Seller is delivering to the Company certificates
representing all of the Shares, duly and properly assigned to the Company, or
accompanied by stock powers duly endorsed in blank.

 

 

--------------------------------------------------------------------------------


 

3.                                      Seller Representations.

 

3.1                                 Ownership of Shares.  Seller hereby
represents and warrants to the Company that Seller is the sole owner,
beneficially and of record, of the Shares, free and clear of any liens, security
interests, pledges, options, claims or other encumbrances of any kind (“Liens”),
and upon delivery and payment for the Shares pursuant hereto, the Company will
acquire valid title to the Shares free and clear of all Liens.  None of the
Shares is subject to any restrictions on the transfer thereof, except for
restrictions imposed by applicable federal and state securities laws.

 

3.2                                 Power and Authority; Enforceability.  Seller
has all requisite corporate power and authority to enter into and to perform its
obligations under this Agreement and the transactions contemplated hereby.  The
execution and delivery of this Agreement and the performance of the terms and
provisions hereof by Seller have been duly authorized by Seller and no other
corporate action is required or advisable in respect hereof.  This Agreement
constitutes a valid, legal and binding obligation of Seller, enforceable against
Seller in accordance with its terms, except as limited by general principles of
equity and subject to bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the rights of creditors generally.

 

4.                                      Applicable Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware
without regard to principles of conflict of laws.

 

5.                                      Counterparts.  This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original,
and all of which together shall constitute one and the same Agreement.

 

6.                                      Entire Agreement; Amendment; Waiver. 
This Agreement constitutes the entire agreement between the parties pertaining
to the subject matter hereof, and supersede any and all prior and
contemporaneous agreements, understandings, negotiations, and discussions of the
parties, whether oral or written.  No amendment, modification, waiver or
termination of this Agreement shall be binding unless executed in writing by all
of the parties hereto, or in the case of a waiver, by the party for whom such
benefit was intended.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision of this
Agreement, whether or not similar, nor shall such waiver constitute a continuing
waiver unless otherwise expressly so provided in writing.

 

 

[Signatures on following page]

 

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller and the Company have caused this Agreement to be
executed as of the date first written above.

 

 

 

 

COMPANY:

 

 

 

 

 

 

 

CELSION CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Michael H. Tardugno

 

 

 

Name:

Michael H. Tardugno

 

 

 

Title:

President and CEO

 

 

 

 

 

 

 

SELLER:

 

 

 

 

 

 

 

BOSTON SCIENTIFIC CORPORATION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Milan Kofol

 

 

 

Name:

Milan Kofol

 

 

 

Title:

VP, Treasurer

 

 

--------------------------------------------------------------------------------